DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-5, 7-14 and 17-26 are pending and Claims 8, 10, 13-14, and 17-26 have been examined in this application. As of the date of this application, the Information Disclosure Statements (IDS) filed on 09/25/2019 and 10/28/2022 have been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.

	Response to Amendment
In the amendment dated 10/28/2022, the following has occurred: Claims 10 and 17 have been amended; No claims have been canceled; Claims 24-26 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Response to Arguments
Applicant’s arguments with respect to claims 8, 10, 13-14, and 17-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that: “Applicant submits the limitations of claim 17 should not be disregarded as an "intended use". The limitations of "configured to engage the wall when the support assembly is installed whereby the wall provides a shear resistance force against the at least two anchoring portions and provides a second offsetting moment to the support moment" are clear and one of ordinary skill in the art would know from the claim terms what structure is encompassed by the claim. When these limitation are properly considered, Applicant submits the claim is patentable over the combination proposes.” – Claims 17 and 19 recite anchoring portions that are configured to receive a shear resistance force from a wall that offsets a moment. The claims are not directly claiming a wall, therefore a shear resistance force cause by a wall does not have to be explicitly recited in a reference and furthermore if it was explicitly recited, the insertion of a nail through a hole in the wall is inherently going to encounter this force. Therefore as this recitation of the intended use of the claimed invention does not result in a structural difference between the claimed invention and the prior art, and the prior art structure is capable of performing the intended use, then it meets the claim.
	Additionally, the amendment has overcome some of the 112 rejections set forth in the previous action.


Claim Objections
Claim 24 is objected to because of the following informalities:  Claim 24 recites “the receptable portion”. This should read “the receptacle portion” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 19, and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 17 recites “the lower end of the support portion provides a first offsetting moment to a support moment caused by a mass of a curtain rod retained in the receptacle end of the receptacle portion”; claim 19 recites “the lower end of the support portion provides a support force creating an offsetting moment to a receptacle force and a receptacle moment caused by a curtain rod retained in the receptacle end of the receptacle portion”; and claims 25 and 26 each recite “the lower end of the support portion provides a first offsetting force at a first offsetting moment arm from a reference point”. However, when looking at paragraph [0053] of the specification and Fig. 2A, which are the only parts of the disclosure that reference moments, the only offsetting moments that are disclosed are caused by forces F-A, F-B, and F-C about a pivot point which is located at the lower end of the support portion. As no mention is made in the specification or drawings regarding a force acting on a lower end of the support portion that provides an offsetting moment about a reference point, and as the only disclosed reference point is located at the lower end of the support portion, it is clear that these claims fail to comply with the written description requirement and are new matter.
Furthermore, Claim 25 recites “the first offsetting moment arm is configured to be shorter than the support moment arm” and claim 26 recites “the first offsetting moment arm is configured to be longer than the support moment arm”. However, as indicated above, the specification and drawings only provide support for a reference point at the lower end of a support portion, and there is no support for the claimed first offsetting moment arm caused by a force at the lower end of the support portion. Therefore, any limitation directed towards a length of a moment arm recitation also fails to comply with the written description requirement and is new matter.

Claim 19 recites “the at least two anchoring portions penetration through the wall provides a shear resistance force from the wall against the at least two anchoring portions and provides a first offsetting wall force to the support force, and the at least two anchoring portions penetration through the wall provides a compressive resistance force from the wall against the at least two anchoring portions and provides a second offsetting wall force to the receptacle force” (emphasis added). In other words, the claim recites two separate forces. However, paragraph [0053] of the specification states “Regarding shear stresses, the wall material will provide a resistance force of F-C to counter F-1. This shear resistance will be provided by a compression force of the wall material against the portion of the tine going through the wall.” – Therefore it is clear that the specification provides support for a shear resistance force caused by a compression force of the wall, and not a shear resistance force and a compressive resistance force. As such, the claims fail to comply with the written description requirement and are new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the lower end of the support portion configured to extend below a gravitational force created by the mass of the curtain rod retained in the receptacle portion” (emphasis added). – This limitation can be read as either a gravitational force generated by the rod or a gravitational force acting on the curtain rod (i.e. gravitational force of the earth). It is unclear which is being referred to in this limitation. Applicant has amended a later amendment to recite “the center of gravity of the curtain rod” and if that is the intended meaning of the rejected limitation, similar language is recommended as a change.
Claim 18 recites “a single planar plate of material defining two planar surfaces” (emphasis added) and claim 23 recites “an exposed planar front surface”. – It is unclear if these surfaces correspond to the “two unobstructed planar surfaces” added to claim 10 or if they are separate surfaces.
Claims 25 and 26 each recite the limitation "the reference point" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 13-14, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Garraway (US 969,051) in view of Abernathy Jr. (US 7,448,507).
Regarding Claim 10, Garraway discloses a support assembly for supporting an object on a wall, the support assembly comprising: a support portion (Garraway; Annotated Fig. 2; S) having an upper end and a lower end; the support portion comprising two unobstructed planar surfaces (Garraway; Annotated Fig. 2; P1, P2) extending from an upper end to a lower end and with one unobstructed planar surface configured to engage and receive a force from the wall; an anchoring portion (Garraway; Pg. 1, Ln. 106-112; nails) having a penetration end and support end; a receptacle portion (Garraway; Annotated Fig. 2; R, 14) having a support end and a receptacle end (Garraway; Fig. 2; 14); the support end of the receptacle portion rigidly coupled to the upper end of the support portion; the receptacle portion generally extending orthogonally from the upper end of the support portion (Garraway; Fig. 6); the support end of the anchoring portion configured to be coupled to one of the upper end of the support portion or the support end of the receptacle portion; the anchoring portion comprises at least two anchoring portions; the support portion and the receptacle portion are an integral assembly manufactured from a single plate of material (Garraway; Fig. 1); the support portion further comprises a first bracket portion and a second bracket portion (Garraway; Fig. 2; 19) each configured to receive the at least two anchoring portions; the at least two anchoring portions configured to extend through a first opening (Garraway; Fig. 2; 20) of the at least two bracket portions and anchor the support assembly in the wall; the penetration end of the at least two anchoring portions each comprising a sharpened tine; the receptacle end of the receptacle portion having a u-shape whereby the receptacle portion is configured to receive and retain a curtain rod as the object (Garraway: Pg. 1, Ln. 83-86); and the first opening of the at least two bracket portions positioned above the upper end of the support portion.
Garraway fails to disclose a first bracket portion and the second bracket portion formed from a cut-away portion of opposing edges of the upper end of the support portion; each of the at least two bracket portions comprise a support bracket having a first leg, a second leg and a third leg; the first leg extending along a side of the support portion; the second leg extending at an angle from the first leg and oriented generally parallel to the receptacle portion; the third leg extending at an angle from the second leg and oriented generally at an angle to have a distal end of the third leg proximal to the first leg; a first opening in the first leg and a second opening in the second leg; the first opening and the second opening aligned and configured to receive and retain the at least two anchoring portions; the at least two anchoring portions configured to extend from the first opening to the second opening and through the wall whereby the at least two anchoring portions anchor the support assembly in the wall. However, Abernathy teaches an anchoring portion (Abernathy: Fig. 3; N; Col. 3, Ln. 38-45) having a penetration end and support end; the support end of the anchoring portion configured to be coupled to one of the upper end of the support portion or the support end of the receptacle portion; the anchoring portion comprises at least two anchoring portions; a support portion (Abernathy: Fig. 1-3; 12) further comprising a first bracket portion and a second bracket portion (Abernathy: Fig. 1-3; 24) each configured to receive the at least two anchoring portions; the first bracket portion and the second bracket portion formed from a cut-away portion of opposing edges of the upper end of the support portion; each of the at least two bracket portions comprise a support bracket having a first leg (Abernathy: Annotated Fig. 3; L1), a second leg (Abernathy: Annotated Fig. 3; L2) and a third leg (Abernathy: Annotated Fig. 3; L3); the first leg extending along a side of the support portion; the second leg extending at an angle from the first leg and oriented generally parallel to a horizontal plane; the third leg extending at an angle from the second leg and oriented generally at an angle to have a distal end of the third leg proximal to the first leg (Abernathy: Fig. 3); a first opening (Abernathy: Fig. 2-3; 26) in the first leg and a second opening (Abernathy: Annotated Fig. 1; O2) in the second leg; the first opening and the second opening aligned and configured to receive and retain the at least two anchoring portions; the at least two anchoring portions configured to extend from the first opening to the second opening and through the wall whereby the at least two anchoring portions anchor the support assembly in the wall.
Garraway and Abernathy are analogous because they are from the same field of endeavor or a similar problem solving area e.g. support brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket and anchoring portions in Garraway with the bracket and anchoring portions from Tanner, with a reasonable expectation of success, in order to provide a means of receiving anchoring portions that assist in positioning the anchoring portions at a suitable angle relative to the wall, thereby ensuring an optimum support for the assembly provided by the anchoring portions (Abernathy: Col. 3, Ln. 50-62).
Regarding Claim 8, Garraway, as modified, teaches the support assembly of claim 10 wherein the support assembly (Garraway: Fig. 2) is an integral assembly.
Regarding Claim 13, Garraway, as modified, teaches the support assembly of claim 10 wherein the anchoring portion (Abernathy: Fig. 3; N; Col. 3, Ln. 38-45) comprises a straight member.
Regarding Claim 14, Garraway, as modified, teaches the support assembly of claim 10 wherein: the at least two anchoring portions (Abernathy: Fig. 3; N; Col. 3, Ln. 38-45) are each a separable element from the support portion (Garraway; Annotated Fig. 2; S) and the receptacle portion (Garraway; Annotated Fig. 2; R, 14).
Regarding Claim 17, Garraway, as modified, teaches the support assembly of claim 10 wherein: the support portion (Garraway; Annotated Fig. 2; S) configured to engage a front surface of the wall and receive a first force from the wall whereby when the support assembly is installed, the lower end of the support portion provides a first offsetting moment to a support moment caused by a mass of a curtain rod retained in the receptacle end (Garraway; Fig. 2; 14) of the receptacle portion (Garraway; Annotated Fig. 2; R, 14); the lower end of the support portion is configured to engage the front surface of the wall without another anchoring portion; the lower end of the support portion configured to extend below a gravitational force created by the mass of the curtain rod retained in the receptacle portion; the at least two anchoring portions (Abernathy: Fig. 3; N; Col. 3, Ln. 38-45) are configured to engage the wall at a position above the center of gravity of the curtain rod retained in the receptacle portion; and the at least two anchoring portions are configured to engage the wall when the support assembly is installed whereby the at least two anchoring portions are configured to receive a shear resistance force from the wall above the center of gravity of the curtain rod and provide a second offsetting moment to the support moment (intended use).
Regarding Claim 18, Garraway, as modified, teaches the support assembly of claim 10 wherein: the support assembly is an integral assembly manufactured from a single planar plate of material defining two planar surfaces and an edge (Garraway; Fig. 1); the two planar surfaces defining two planar surface planes; the single planar plate of material bent to form a bend defining the receptacle portion (Garraway; Annotated Fig. 2; R, 14) extending from one side of the bend and the support portion (Garraway; Annotated Fig. 2; S) extending from another side of the bend; the support portion configured to have one of the two planar surfaces rest against the wall; and the receptacle portion configured to have the two planar surface planes extend parallel to a horizontal plane from the wall (Garraway; Fig. 6).  
Regarding Claim 19, Garraway, as modified, teaches the support assembly of claim 10 wherein: the support portion (Garraway; Annotated Fig. 2; S) engages a front surface of the wall when the support assembly is installed whereby the lower end of the support portion provides a support force creating an offsetting moment to a receptacle force and a receptacle moment caused by a curtain rod retained in the receptacle end of the receptacle portion (Garraway; Annotated Fig. 2; R, 14); the lower end of the support portion extends below the receptacle portion; and the at least two anchoring portions (Abernathy: Fig. 3; N; Col. 3, Ln. 38-45) configured to penetrate the wall at an angle to a front surface plane of the front surface of the wall when the support assembly is installed whereby: the at least two anchoring portions penetration through the wall provides a shear resistance force from the wall against the at least two anchoring portions and provides a first offsetting wall force to the support force, and the at least two anchoring portions penetration through the wall provides a compressive resistance force from the wall against the at least two anchoring portions and provides a second offsetting wall force to the receptacle force (intended use).  
Regarding Claim 20, Garraway, as modified, teaches the support assembly of claim 10 wherein the at least two anchoring portions (Abernathy: Fig. 3; N; Col. 3, Ln. 38-45) are non-threaded tines configured to removably couple the support assembly to the wall and minimize damage to the wall when the non-threaded tines are removed.  
Regarding Claim 21, Garraway, as modified, teaches the support assembly of claim 10 wherein: but fails to explicitly disclose a receptacle portion having a length ranging from about 2 to 5 inches; and the support portion having a length generally equal to the length of the receptacle portion and ranging from about 2 to 5 inches.
It would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was filed to change the size of the support assembly in Garraway to be within the claimed range and the size of the support portion to be generally equal to, or larger than, the receptacle portion with the motivation of providing a bracket that enables a specific desired spacing and is adapted to a specific size of rod, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding Claim 22, Garraway, as modified, teaches the support assembly of claim 10 further comprising a curtain rod configured to be received in the receptacle portion (Garraway; Annotated Fig. 2; R, 14) and configured to hang a curtain (Garraway: Pg. 1, Ln. 10-15, 83-86).
Regarding Claim 23, Garraway, as modified, teaches the support assembly of claim 10 wherein the support portion (Garraway; Annotated Fig. 2; S) further comprises an exposed planar front surface (Garraway; Annotated Fig. 2; P2) extending from the upper end of the support portion to the lower end of the support portion.
Regarding Claim 24, Garraway, as modified, teaches the support assembly of claim 10 wherein the support portion (Garraway; Annotated Fig. 2; S) configured to have a length less than a length of the receptable portion (Garraway; Annotated Fig. 2; R, 14).
Regarding Claim 25, Garraway, as modified, teaches the support assembly of claim 10 wherein: a mass of a curtain rod retained in the receptacle end (Garraway; Fig. 2; 14) of the receptacle portion (Garraway; Annotated Fig. 2; R, 14) providing a support force at a support moment arm from the reference point of the support assembly; the support force and the support moment arm defining a support moment about the reference point; the support portion configured to engage a front surface of the wall and receive a first force from the wall whereby when the support assembly is installed, the lower end of the support portion (Garraway; Annotated Fig. 2; S) provides a first offsetting force at a first offsetting moment arm from a reference point; the lower end of the support portion is configured to engage the front surface of the wall without another anchoring portion; the first offsetting force and the first offsetting moment arm defining a first offsetting moment about the reference point; the at least two anchoring portions (Abernathy: Fig. 3; N; Col. 3, Ln. 38-45) are configured to engage the wall at a position above a center of gravity of the curtain rod retained in the receptacle portion; the at least two anchoring portions are configured to engage the wall when the support assembly is installed whereby the at least two anchoring portions are configured to receive a shear resistance force from the wall at a shear resistance moment arm from the reference point of the support assembly above the center of gravity of the curtain rod; the shear resistance moment arm and the shear resistance moment arm defining a shear resistance moment about the reference point; the first offsetting moment and the shear resistance moment offsetting the support moment (intended use); and the first offsetting moment arm is configured to be shorter than the support moment arm.  
Regarding Claim 26, Garraway, as modified, teaches the support assembly of claim 10 wherein: a mass of a curtain rod retained in the receptacle end (Garraway; Fig. 2; 14) of the receptacle portion (Garraway; Annotated Fig. 2; R, 14) providing a support force at a support moment arm from the reference point of the support assembly; the support force and the support moment arm defining a support moment about the reference point; the support portion configured to engage a front surface of the wall and receive a first force from the wall whereby when the support assembly is installed, the lower end of the support portion (Garraway; Annotated Fig. 2; S) provides a first offsetting force at a first offsetting moment arm from a reference point; the lower end of the support portion is configured to engage the front surface of the wall without another anchoring portion; the first offsetting force and the first offsetting moment arm defining a first offsetting moment about the reference point; the at least two anchoring portions (Abernathy: Fig. 3; N; Col. 3, Ln. 38-45) are configured to engage the wall at a position above a center of gravity of the curtain rod retained in the receptacle portion; the at least two anchoring portions are configured to engage the wall when the support assembly is installed whereby the at least two anchoring portions are configured to receive a shear resistance force from the wall at a shear resistance moment arm from the reference point of the support assembly above the center of gravity of the curtain rod; the shear resistance moment arm and the shear resistance moment arm defining a shear resistance moment about the reference point; the first offsetting moment and the shear resistance moment offsetting the support moment (intended use).
Garraway fails to disclose a first offsetting moment arm that is configured to be longer than the support moment aim. [Note: See the rejection of claim 21 for rationale.]

    PNG
    media_image1.png
    647
    955
    media_image1.png
    Greyscale

I: Garraway: Annotated Fig. 2

    PNG
    media_image2.png
    655
    749
    media_image2.png
    Greyscale

II: Abernathy; Annotated Fig. 1


    PNG
    media_image3.png
    480
    524
    media_image3.png
    Greyscale

III: Abernathy; Annotated Fig. 3 (Detail)
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR MORRIS/Examiner, Art Unit 3631